                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


ELMORE GEORGE,III,

      Petitioner,
V.                                               Civil Action No. 3:18CV368-HEH

J.RAYORMOND,

       Respondent.

                               MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on June 8, 2018,the Court conditionally docketed

Petitioner's action. At that time, the Court warned Petitioner that he must keep the Court

informed as to his current address if he was relocated or released. On April 4, 2019,the

Court directed service on the Government. On April 22, 2019,the United States Postal

Service returned the April 4,2019 Memorandum Order to the Court marked,"RETURN

TO SENDER,""REFUSED," and "UNABLE TO FORWARD." Since that date.

Petitioner has not contacted the Court to provide a current address. Petitioner's failure to

contact the Court and provide a current address indicates his lack of interest in

prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly,the action will be

dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                   HENRY E.HUDSON
Date:^pr;|                         SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
